Title: To Thomas Jefferson from Peachy Ridgeway Gilmer, 26 March 1805
From: Gilmer, Peachy Ridgeway
To: Jefferson, Thomas


                  
                     Dr Sir. 
                     
                      
                        on or before 26 Mch 1805
                     
                  
                  Mr. Carr informed me that you wished to know whether a man by the name of Dominick Gilmer had ever lived with my father, I can assert very confidently, that no such man has been a member of our family within fifteen years. that I never before heard the name, and that there is not a person of that name in any branch of the family
                  I shall be very happy to furnish you with 30 gallons of cyder if you like the flavor of it; particularly if you will accept it on the same terms, that my fnds have taken what I have hitherto disposed of. as a mark of my respect and esteem.
                  Accept my most freindly wishes
                  
                     P. R. Gilmer 
                     
                  
               